272 F.2d 397
Mary C. HUDSON, as Administratrix of the Estate of HerbertA. Hudson, Deceased, Appellant,v.TRANSOCEAN AIR LINES, a Corporation, and Slick Airways,Inc., a Corporation, Appellee.
No. 16349.
United States Court of Appeals Ninth Circuit.
Dec. 9, 1959.

Appeal from the United States District Court for the Northern District of California, Southern Division; Albert C. Wollenberg, Judge.
Sheridan Downey, Jr., John Kramer, Oakland, Cal., for appellant.
Jesse H. Steinhart, John J. Goldberg, Neil E. Falconer, Steinhart, Goldberg, Feigenbaum & Ladar, San Francisco, Cal., for appellees.
Before CHAMBERS, ORR and POPE, Circuit Judges.
PER CURIAM.


1
The decision of the district court is affirmed on the authority of the opinion of this court in King v. Pan American World Airways, 9 Cir., 1959, 270 F.2d 355, rehearing denied December 8, 1959.